Citation Nr: 1415017	
Decision Date: 04/07/14    Archive Date: 04/15/14

DOCKET NO.  10-14 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel

INTRODUCTION

The Veteran had active military service from January 1988 to April 1988 and from June 2004 to November 2005.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The Veteran testified before the Board at an August 2010 hearing.  A transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims service connection for obstructive sleep apnea either as directly related to his active service or as secondary to his service-connected disabilities.  Specifically, he asserts he began to suffer symptoms of sleep apnea shortly after separation from service and within months of returning from Iraq.  Alternatively, he asserts this condition is either due to or aggravated by his service-connected posttraumatic stress disorder (PTSD) and/or residuals of a traumatic brain injury (TBI).  

During the development of his claim, the Veteran was provided a VA examination in September 2009.  At the time of the examination, the Veteran had not been formally diagnosed with sleep apnea.  However, the VA examiner provided an opinion that the Veteran's PTSD would not cause or contribute to sleep apnea should he be diagnosed with the condition.  No opinion was offered regarding direct service connection or a possible association with the service-connected TBI.

Once VA undertakes a duty to provide a medical examination, due process requires VA to notify the claimant prior to the adjudication of the claim of any inability to obtain evidence sought (including a medical opinion addressing each theory of entitlement).  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence...is essential for a proper appellate decision").  As such, a remand is necessary to obtain an addendum opinion in conjunction with the Veteran's claim.

Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the September 2009 VA examiner for an addendum opinion.  If this examiner is not available, forward the claims file to another appropriate VA examiner, affording the Veteran a new VA examination if deemed clinically necessary.  Following a review of the entire claims folder and physical examination of the Veteran (if deemed necessary), the examiner is requested to specifically address the following:

a. Is it at least as likely as not (probability of at least 50 percent) that the Veteran's obstructive sleep apnea is etiologically related to (incurred in, caused or aggravated by) his periods of active service?

b. Is it at least as likely as not (probability of at least 50 percent) that the Veteran's obstructive sleep apnea is proximately due to (caused by) or aggravated (chronically worsened beyond normal progression) by any of his service-connected disabilities, which are: PTSD, residuals of a TBI, migraine headaches, chronic lumbar strain, tinnitus and gastroesophageal reflux disease (GERD).  

In rendering this opinion, the examiner is notified that the phrase "caused by or related to" is insufficient to address the question of aggravation.

A complete rationale must accompany all opinions offered.  If the examiner is unable to offer an opinion without resorting to speculation, it should be so stated along with a detailed medical explanation taking into consideration all pertinent medical evidence of record.

2. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KRISTI L. GUNN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


